Decree affirmed. This is a petition for modification of a decree entered in divorce proceedings on March 12, 1953, and subsequently modified on several occasions prior to the filing of the present petition. In this petition are sought new arrangements for the custody of two minor children and an *773order that “the respondent . . . listen to . . . [certain] tape recordings so that the best interests of said children may be served.” The evidence is reported and while the judge made no report of material facts the petition was dismissed after hearing and is here on appeal. The petition is but the latest in a series filed since March 12, 1953. The children involved were seventeen and fifteen years old at the time of the hearing. The decree which the petitioner seeks to modify provides for “visitations only on agreement as to time and place by said children and their father Harry Butters.” This decree, itself a modification of the original one, was entered on December 20, 1961, and was preceded several months before by the filing of a complete report by an investigator assigned to report all circumstances bearing upon the custody of the two children. Questions of fact and law are open here for decision according to our judgment with due weight being accorded to the finding of the trial judge which is not to be reversed unless plainly wrong. Grandell v. Short, 317 Mass. 605, 608. Allen v. Allen, 326 Mass. 214, 216. Stevens v. Stevens, 337 Mass. 625, 627. There is no indication here that the judge was other than plainly right. The ruling on the tape recording reveals no error of law.
Marry Butters, pro se.
No argument or brief for the libellant.